DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-12, 14, 15, 18, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumacheva US Publication 2011/0129941.
Regarding claim 1, 5, 9-12, 14-16, and 18, Kumacheva teaches a system comprising (See Figure 1 and [0091]):
a) A microreactor having a first input end 124 for a first fluid (monomer); 
b) A second input 126 for a second fluid (oil);
c) A microfluidic channel indexer 136 having a coaxial flow along a longitudinal axis having a core flow of the first and second fluids;
d) An extruder that is connected to the indexer and receives the coaxial flow to allow the core flow to form droplets within the sheath flow at a flow rate about 1m/s. In paragraphs [0159]-[0160] the aqueous flow rate is 52 mL/hr, the monomer flows at 0.3 mL/hr and the oil flows at 0.45 mL/hr for a total of 52.345 mL/hr. The opening is 60 microns by 200 microns, thus the linear velocity is 1.21 m/s, as calculated by the volumetric flow rate through the cross-sectional area through the channel.
Regarding claim 4, the system allows the ability of trapping in the solid state highly non-equilibrium shapes and morphologies of liquid droplets obtained from the microchannels ([0087]).  
Regarding claim 6, the particles contain a uniform predetermined size and shape, thus implies that the standard deviation is less than 20% ([0094]).
Regarding claims 22-24 and 27, the system may contain control means to transport fluid and includes an external electric field (electrode) disposed within the channels and a computer control system to monitor and direct the flow ([0107]-[0108]).
Regarding claim 25, the system may contain a third channel 128 for a third fluid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, and 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Kumacheva US Publication 2011/0129941 in view of Gray US 2008/0171077.
Regarding claim 2, Kumacheva does not explicitly teach maintaining the pressure of the indexer at 100 psi. However Gray teaches a microfluidic device where the pressure is maintained at 100 psi ([0058]). Thus, it would have been obvious to one having ordinary skill in the art to use known parameters such as a 100 psi pressure to obtain uniformly sized droplets.
Regarding claim 3, Kumacheva does not explicitly disclose wherein the first fluid comprises a plurality of hydrophobic component molecules and a plurality of interface molecules each interface molecule having a hydrophilic portion, and further comprising the second fluid, wherein the second fluid comprises an aqueous solution, and wherein each droplet comprises one or more of the plurality of hydrophobic component molecules and a portion of the plurality of interface molecules so that the hydrophilic portions of the interface molecules are able to self-arrange in a shape at least partially encapsulating the one or more of the plurality of component molecules.
However Gray teaches in [0074] Example 1 where a useful material combination is an emulsion of hydrophobic material in an aqueous medium.  This is achieved by ejecting droplets of oil, lipid, or other hydrophobic, liquid material into a laminar flow of water or other aqueous media, thereby forming an emulsion or dispersion of fine droplets.  The preparation of substantially uniformly sized small droplets should make it possible to achieve emulsions that are far more stable than emulsions produced by other means because the uniformly sized droplets tend to distribute the forces of agglomeration.  The hydrophobic particles are suspended in an aqueous fluid as, or as part of, the final product. 
Thus, it would have been obvious to include hydrophobic material to allow a system to produce uniformly sized liposomes.
Regarding claim 13, Kumacheva does not disclose the ratio of the core flow to shear flow, however determining the ratio is a result effective variable and it would have been obvious to one having ordinary skill in the art to determine the optimal ratio by routine experimentation. 
Regarding claims 16 and 18, Kamecheva does not disclose removable extruders or other extruders attached and removed. However, it would have been obvious to have detachable extruders/channels and the modification would be a mere design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772